Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 04/07/2021.
Claims 1-19 are pending. Claim 21 has been amended. The rejection of claim 21 under 35 USC 101 is withdrawn. 

Response to Arguments
Applicant's arguments filed 04/07/2021 have been fully considered but they are not persuasive. 
Specifically, with respect to independent claim 1, Applicant argues that Mahindra fails to disclose the “receiving, by a control plane network element from a user terminal that…” because the disclosed registration server is not same as control plane network element. Applicant argues that the specification defines a control plane network element as a network element responsible for mobility management or forwarding path management in mobile network, and may be an MME, a P-GW…or a network element integrating the foregoing network elements and having all or some functions of a mobile gateway controller. Applicant particularly points to specification at 0122. Examiner respectfully disagrees. 
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” MPEP 2111.01 (II) citing to Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 
Examiner submits that the gateway elements in one embodiment in the specification does not "clearly set forth a definition of the term [a control plane network element] that is different from its ordinary and customary meaning." MPEP § 2111.01(IV) (citing to In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994)). Simply, one of ordinary skill in the art would not be put on notice by the paragraph 0122, of Appellants' specification, that the term "a control plane network element" is thereafter to be defined as only "gateway elements as recited in the paragraph," excluding the registration server.  Therefore Appellants have failed to rebut the presumption that claim terms are to be given their ordinary and customary meaning. See, MPEP § 2111.01(IV) (citing to In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994)). Examiner submits that paragraph 0122 does not provide the specific definition as noted above. “May be” as recited in the paragraph does not limit the claimed term “control plane network element” to only MME, a P-GW, or other gateway elements listed in the paragraph. 
Arguendo, assuming that paragraph 0122 provides definition for the argued term, the paragraph states that the control plane network element is a network element responsible for mobility management or forwarding path management in a mobile network. Paragraph 0071-0072 of Mahindra particularly discloses that the registration server requests connectivity on behalf of the UE. The paragraph also discloses that the registration server triggers PCRF to generate policy rule and provides the PCRF with application identifier and IP flow information and QoS information. Therefore, the registration server is a network element deployed in mobile network and is responsible for performing forwarding path management, such configuration through PCRF rules, such configuring of data bearer paths. As such, examiner submits that the registration server meets the limitation set forth in paragraph 0122 of Applicant’s specification. .
Applicant further argues that the registration server is responsible for authentication and is therefore, a management element of the system. Although, this may be true, it does still meets the limitation for “control plane network” as set forth in specification. Because the registration server is in the control plane, such as it stores and provides the QoS and IP flow information such that a new data bearer can be configured, it is considered to meet the limitation set forth in specification. Additionally, examiner submits that the registration server is considered a control plane network element since it is used in control plane to setup the bearer, as compared to user plane. As such, Applicant arguments are not persuasive and the rejection of claims are maintained. 
In regards to claims 13, 14, 17, 18 and 21, Applicant does not argue separately. Therefore, they are believed to have been addressed above. Claim 13, 14, 17-18 also does not recite the receiving step that applicant argues above. Therefore, based on the above arguments, the rejection of these claims are maintained. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 14-16, 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mahindra et al. (US 2017/0048876 A1).

Regarding claims 13, 18, Mahindra discloses a communication control method or a first service network element, comprising: 
a processor (par. 0010); and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor (par. 0010), the program comprising instructions that, when executed by the processor, cause the processor to: 
establishing, by a first service network element through a control plane network element, a service packet forwarding path between the first service network element and a first forwarding 
transmitting, by the first service network element, a service packet of the user terminal through the service packet forwarding path (par. 0067-0069, discloses routing traffic to and from MEC server, see also abstract), the first forwarding plane network element having been determined by the control plane network element based on a received control request, received from the user terminal, related to the user terminal, and the received control request comprising location information of the user terminal and further comprising service indication information indicating a service for which the user terminal requests access (see par. 0071-0076, discloses registration request with location cause a dedicated bearer establishment, the determination of the first forwarding planet network element is also determined based on the request, par. 0071 also discloses MEC application requesting, i.e. identifying of service. Also note that this element is not performed by the method as recited in the claim and therefore not required).

Regarding claim 14, Mahindra discloses a communication control method, comprising: 
establishing, by a first forwarding plane network element through a control plane network element, a service packet forwarding path between the first forwarding plane network element and a first service network element to provide a service for a user terminal (see par. 0071-0076, discloses establishing a dedicated bearer between MEC server, P-GW and SGW); and 
transmitting, by the first forwarding plane network element, a service packet of the user terminal through the service packet forwarding path (par. 0067-0069, discloses routing traffic to and from MEC server, see also abstract), the first forwarding plane network element having been determined by the control plane network element based on a received control request, received 

Regarding claim 15, Mahindra discloses the method wherein the service packet forwarding path comprises a forwarding tunnel corresponding to a service flow identifier or a forwarding policy corresponding to the service flow identifier (0071-0076, discloses TFT or PCC for routing through bearers).

Regarding claim 16, Mahindra discloses the method wherein: the method further comprises 
establishing, by the first forwarding plane network element, a correspondence between the service flow identifier and the service packet forwarding path (see par. 0071-0076, discloses PCC and configuration of TFT, TFT identifies a specific traffic flow and forwards it towards MEC application); and 
transmitting, by the first forwarding plane network element, the service packet of the user terminal through the service packet forwarding path comprises: 

determining, by the first forwarding plane network element based on the correspondence between the service flow identifier and the service packet forwarding path corresponding to the service flow identifier, the service packet forwarding path corresponding to the service flow identifier (see par. 0056, discloses configuration of bearer with TFT such that the traffic related to MEC application is only routed through the configured dedicated bearer); and 
forwarding, by the first forwarding plane network element, the service packet through the service packet forwarding path corresponding to the service flow identifier (see par. 0056, discloses configuration of bearer with TFT such that the traffic related to MEC application is only routed through the configured dedicated bearer).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9, 17, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mahindra et al. (US 2017/0048876 A1) in view of Vrzic et al. (US 2017/0086049 A1).

 Regarding claims 1, 17, 21, Mahindra discloses a communication control method or a control plane network element or a system, comprising: 
A processor (par. 0010); and 
A non-transitory computer readable storage medium storing a program to be executed by the processor (par. 0010), the program comprising instructions that when executed by the processor, cause the processor to:
A control plane network element (see par. 0071-0076, discloses registration server and PCRF);
A mobile edge computing (MEC) system including a processor, and a non-transitory computer readable storage medium storing a program to be executed by the processor (see fig. 6, 618), 

receiving, by a control plane network element from a user terminal that accesses a network through a first base station, a control request related to the user terminal, the control request comprising location information of the user terminal (par. 0071, discloses connectivity request including location information of a user); 
determining, based on the control request, a first service network element to provide a service for the user terminal, wherein the first service network element is a server for providing the service for the user terminal (see par. 0072-0076, 0078, the registration server triggering sequence of events that result in selection of MEC application), 
wherein the instructions to determine, based on the control request, the first service network element to provide the service for the user terminal comprises: 
	sending the location information of the user terminal to a mobile-edge computing (MEC) system (par. 0078-0081, discloses sending location information to MEC system); and 
receiving, from the MEC system, an internet protocol address of the first service network element (see par. 0072, discloses configuration of MEC application includes configuring a rule which includes IP-flow information or destination IP address, i.e. MEC server); 
determining, by the control plane network element, a first forwarding plane network element to provide a forwarding service for the user terminal (par. 0073-0074, discloses selecting PDN-GW-U to provide forwarding service for the user terminal); and 

Mahindra fails to disclose but Vrzic discloses wherein the first service network element being newly deployed by the MEC system in proximity to the user terminal based on the location information of the user terminal (see par. 0068-0072, fig. 6-8, discloses instantiating of new VNFC for servicing application close to user terminal) and the MEC system determining that no service network element is suitable for providing the service for the user terminal (see par. 0068-0072, fig. 6-8, discloses the instantiation to happen when the applications or VNFC are not deployed to prevent wasting of resources). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the first service network element being newly deployed by the MEC system in proximity to the user terminal based on the location information of the user terminal and the MEC system determining that no service network element is suitable for providing the service for the user terminal as described by Vrzic. 
The motivation for doing so would be to allow wasteful deployment or avoid wasting of resources. 

Regarding claim 2, Mahindra discloses the method wherein the service packet forwarding path comprises a forwarding tunnel corresponding to a service flow identifier or a forwarding policy corresponding to the service flow identifier (0071-0076, discloses TFT or PCC), such that establishing the service packet forwarding path comprises establishing, by the control plane 

Regarding claim 3, Mahindra discloses the method wherein establishing, by the control plane network element, the forwarding tunnel corresponding to the service flow identifier between the first service network element and the first forwarding plane network element comprises:  
sending, by the control plane network element, a second session establishment request to the first forwarding plane network element, wherein the second session establishment request carries the IP address of the first service network element (see par. 0071-0076, discloses configuring through the PCC rule and the TFT, P-GW/SGW, the configuration includes sending by the registration server via PCRF PCC rule which includes destination address or the address of MEC application/server).  
Mahindra fails to disclose sending, by the control plane network element, a first session establishment request to the first service network element, wherein the first session establishment request carries an IP address of the first forwarding plane network element. 
However, Mahindra discloses implementation of TFT such that the traffic from MEC server is routed through dedicated bearer (par. 0066-0067). Li further discloses using session establishment message in order to established tunnel (page 3, par. 13-16, discloses a message for establishing tunnel with endpoint information). 

The motivation for doing so would be to prevent from unauthorized or unknown traffic from flowing through the particular part of the network. 


Regarding claim 4, Mahindra discloses the method wherein the first session establishment request further carries the service flow identifier, or the second session establishment request further carries the service flow identifier (see par. 0071-0076, discloses the configuration to include PCC which includes TFT, i.e. service flow identifier).  

Regarding claim 5, Mahindra discloses the method wherein establishing, by the control plane network element, the forwarding policy corresponding to the service flow identifier between the first service network element and the first forwarding plane network element comprises: 
delivering, by the control plane network element to the first service network element, the forwarding policy carrying the service flow identifier, causing the first service network element to forward, based on the forwarding policy, the service packet corresponding to the service flow identifier (see par. 0066-0067, discloses TFT configuration at MEC to route traffic from MEC server); or delivering, by the control plan network element to the first forwarding plane network element, the forwarding policy carrying the service flow identifier, causing the first forwarding 
Regarding claim 9, Mahindra discloses the method wherein determining the first service network element to provide the service for the user terminal comprises determining, by the control plane network element, the first service network element based on the location information of the user terminal and preconfiguration information (see par. 0071-0076, discloses based on the user registering with the network and successful authentication, i.e. location and preconfiguration information, assigning MEC server via configuration of PCC rule).  

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mahendra in view of Vrzic as applied to claim 2 above, and further in view of Rune et al. (US 2013/0121298 A1).

Regarding claims 6- 8, Although, Mahindra discloses selecting a P-GW in close proximity to UE location and identifying the P-GW and its IP address (see par. 0057-0058, 0062-0065), it fails to disclose the method wherein the method further comprises: sending, by the control plane network element, an identification request to the MEC system, causing the MEC system to return an identification response message carrying an IP address of the first forwarding plane network element; and obtaining, based at least on receiving the identification response message sent by the MEC system, by the control plane network element, the IP address of the first forwarding plane network element from the identification response message as described with respect to claim 6 or the identification request carries a service type, or carries the location 
Rune discloses sending, by the control plane network element, an identification request to a management system, causing the management system to return an identification response message carrying an internet protocol (IP) address of the first forwarding plane network element (see fig. 3, discloses sending identification request to DNS and receiving IP addresses, see also par. 0031-0033); and obtaining, based at least on receiving the identification response message sent by the management system, by the control plane network element, the IP address of the first forwarding plane network element from the identification response message (see fig. 3, discloses receiving corresponding message to the request with IP address see also par. 0031-0033) as described with respect to claim 6 or wherein: the identification request carries a service type, or carries current location information of the user terminal and the service type (see par. 0144 and fig. 3, discloses the request to include TAI for users current tracking area and APN defining the type of service such as internet); and the first forwarding plane network element is configured by the management system based at least on the identification request or the first service network element is configured by the management system based on the identification request (see fig. 3-4, discloses MME receiving the list of available gateways and configuring appropriate gateway) as described with respect to claim 8.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include to maintain a database hosting information pertaining to 
The motivation for doing so would allow maintaining the information in single database, such that the deployment is easier.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mahendra in view of Vrzic as applied to claim 2 above, and further in view of Rune et al. (US 2013/0121298 A1) and Kim et al. (US 2017/0064585 A1). 

Regarding claim 10, Mahindra fails to disclose but Rune discloses the method wherein after establishing, by the control plane network element, the service packet forwarding path between the first service network element and the first forwarding plane network element, the method further comprises:
receiving, based at least on the user terminal is handed over from the first base station to a second base station, by the control plane network element, a handover of the user terminal (paragraph 0008-0020, describes a handover, for example by UE selecting eNB); and
establishing, by the control plane network element based on the handover, a new service packet forwarding path between a second service network element and a second forwarding plane network element to transmit the service packet of the user terminal, wherein the second service network element is a second server or a service access network element of the second server (para. 0008-0020, also discloses as a result of handover a new selection of SGW by MME is possible for optimization).

The motivation for doing so would be to allow migrating service to a new base station the UE is migrated to. 
Mahindra fails to disclose but Kim discloses performing handover by sending a handover notification to the control plane network element (see fig. 10B, discloses message 3 received by MME as control plane network element).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include performing handover by sending a notification to allow notifying network entities of handover.
The motivation for doing so would be to allow selecting more optimum network components in performing communication services.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mahendra in view of Vrzic, Rune and Kim as applied to claim 10 above, and further in view of Wass et al. (US 2019/0182873 A1).

Regarding claim 11, Mahindra fails to disclose but Wass discloses the method, wherein after the receiving, by the control plane network element, a handover notification of the user terminal, the method further comprises:
sending, by the control plane network element, a context transfer request to a first server, causing the first server to transfer service context information related to the user terminal to the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include context transfer procedure as described by Wass.
The motivation for doing so would be to allow transferring the session details such that the UE is transitioned without abruptly being disconnected.

Regarding claim 12, Mahindra fails to disclose but Wass discloses the method wherein after the sending, by the control plane network element, a context transfer request to the first server, the method further comprises: sending, based at least on receiving a context transfer acknowledgement message sent by the first server (see fig. 2, message 5), by the control plane network element, a session deletion request message to the first forwarding plane network element, causing the first forwarding plane network element to delete, based on the session deletion request message, the service context information related to the user terminal (see fig. 2, message 18, discloses delete session request message).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include resource release procedure as described by Wass.
The motivation for doing so would be to allow releasing the resources that are no longer needed.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mahindra in view of Wass.

Regarding claim 19, Mahindra fails to disclose but Wass discloses the first service network element, wherein the program comprises further instructions that further cause the processor to: receive a context transfer request sent by the control plane network element or by the control plane network element through a management system (see fig. 2, discloses MME sending context request message to old SGSN, first server to transfer context information); and
transfer service context information related to the user terminal to a second server (see fig. 2, discloses completing the transfer of service context information when response message is sent).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include context transfer procedure as described by Wass.
The motivation for doing so would be to allow transferring the session details such that the UE is transitioned without abruptly being disconnected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.